IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: DUTY ASSIGNMENT                         : No. 441
SCHEDULE FOR EMERGENCY                         : Judicial Administration
PETITIONS IN THE YEAR 2015                     : Docket


                                    ORDER

PER CURIAM:

        AND NOW, this 19th day of December, 2014, the emergency duty assignment
for the year 2015, is herewith adopted.


      January       Justice J. Michael Eakin            (Eastern District)
                    Justice Debra Todd                  (Western District)

      February      Justice Max Baer                    (Eastern District)
                    Justice Correale F. Stevens         (Western District)

      March         Justice J. Michael Eakin            (Eastern District)
                    Justice Debra Todd                  (Western District)

      April         Justice Max Baer                    (Eastern District)
                    Justice Correale F. Stevens         (Western District)

      May           Justice J. Michael Eakin            (Eastern District)
                    Justice Debra Todd                  (Western District)

      June          Justice Max Baer                    (Eastern District)
                    Justice Correale F. Stevens         (Western District)

      July          Justice J. Michael Eakin            (Eastern District)
                    Justice Debra Todd                  (Western District)

      August        Justice Max Baer                    (Eastern District)
                    Justice Correale F. Stevens         (Western District)

      September     Justice J. Michael Eakin            (Eastern District)
                    Justice Debra Todd                  (Western District)
October    Justice Max Baer              (Eastern District)
           Justice Correale F. Stevens   (Western District)

November   Justice J. Michael Eakin      (Eastern District)
           Justice Debra Todd            (Western District)

December   Justice Max Baer              (Eastern District)
           Justice Correale F. Stevens   (Western District)